ORDER

PER CURIAM.
Darryl J. Walton (Walton) appeals the judgment entered upon a jury verdict convicting him of two counts of distribution of a controlled substance and one count of trafficking in the second degree.
In his points on appeal, Walton argues the trial court clearly erred in overruling his Batson challenge to the State’s peremptory strikes of Dorinda Kyles and Rose Collins, both African-American veni-repersons. Walton contends the strikes were based on race, and the State’s proffered explanations were mere pretext for discrimination as Wigger was a similarly situated venireperson that was not struck by the State. We find no error and affirm.
An extended opinion would have no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b) Mo. R.Crim. P. (2012).